DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new ground of rejection set forth below for claims 3, 6, 7, and 9-11 are necessitated by Applicant’s amendment filed on Mar. 1, 2021. In particular, claim 3 has been amended to contain limitations from previous claims 4 and 8. Therefore, claim 3 and claims 6, 7, and 9-11 which ultimately depend on amended claim 3 are now different in scope from what they were at the time of the preceding Office action. The remaining grounds of rejection set forth below for claims 3 and 9-11 are the same as those set forth in the previous Office action mailed on Dec. 1, 2020. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 112(d)

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claim 11 refers to base claim 3 and further species that moiety R1 is hydrogen or formyl. Base claim 3 recites a formula for which R1 is selected from a group that does not include hydrogen. The reference to hydrogen in claim 11 therefore does not specify a further limitation of the subject matter claimed in base claim 3.

Claim Rejections – 35 U.S.C. § 102

Claims 3, 9, and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Macromolecules 2011, 44(22), 8755-8762 (herein “Schraub”).
As to claims 3, 9, and 10: Schraub describes the compound 4-methacryloyloxy-3,5-dimethoxy-(E)-stilbene (see the middle structure in Scheme 2 on p. 8755 and the syntheses on pp. 8757-8758) having a phenyl ring, two methoxy groups at the 2 and 6 positions, a polymerizable methacrylate group at the 1 position, and an alkenyl group at the 4 position.



Claim 11 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tetrahedron: Asymmetry 2013, 24(24), 1605-1614 (herein “Pham”). 
Pham describes the compound acrylic acid 2,6-dimethoxyphenyl ester (2r) (see the top of p. 1610) which has a phenyl ring, two methoxy groups at the 2 and 6 positions, an acrylate group at the 1 position, and a hydrogen at the 4 position.
Pham does not specifically disclose the compound as a polymerizable monomer, as is presently recited.
Because acrylate groups are notoriously well known to be polymerizable, and further because Pham’s compound falls within the scope of the presently recited chemical formulas, there is a reasonable basis to conclude that Pham’s compound is polymerizable.

Claims 3, 6, 7, and 9-11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Japanese Patent Application Laid-Open Publication No. 2006-259558 A (herein “Ishichi”). 
As to claim 3: Ishichi describes a compound (see compound A in ¶ [0053]) which is according to the presently recited formula (I) in which R1 is a formyl group and R2 is an acrylate group.
Ishichi does not specifically disclose the compound as a polymerizable monomer, as is presently recited.
Because acrylate groups are notoriously well known to be polymerizable, and further because Ishichi’s compound falls within the scope of the presently recited chemical formulas, there is a reasonable basis to conclude that Ishichi’s compound is polymerizable.

Double Patenting

Claims 3, 6, 7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 16/243,718. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 3, 6, and 9-10: US ‘718 claims a polymer comprising units of the monomer 4-propylsyringyl acrylate (see claim 25) which is according to the presently recited compounds. Claim 25 of US ‘718 thus reads on the present claims in an anticipatory manner.
As to claim 7: US ‘718 does not specifically claim monomers according to the presently recited formula in which R1 is hydrogen or formyl. US ‘718 further, more broadly, recites a chemical formula of the monomer in which the 4-position (see moiety R1 of the chemical formula (II) in claim 22 of US ‘718) may be hydrogen, formyl, and others. In light of the broader formula recited in claim 22 of US ‘718, one of ordinary skill in the art would have merely exercised ordinary creativity by making any of the analogous compounds within the scope of this formula, including those monomers wherein the 4-position is hydrogen or formyl, thereby arriving at the presently claimed monomers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3, 6, 7, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,253,131 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘131 claims a polymer comprising units of a monomer comprising a phenyl ring, two methoxy groups at the 2 and 6 positions, a polymerizable group (see moiety R2 in the chemical formula in claims 1 and 5 of US ‘131), and a moiety at the 4 position that may be hydrogen, formyl, or others (see moiety R1 in the chemical formula in claims 1 and 5 of US ‘131). Claim 5 of US ‘718 thus reads on the present claims in an anticipatory manner.

Response to Arguments

Applicant’s arguments filed Mar. 1, 2021 (herein “Remarks”) have been fully considered and they are persuasive in part.
Regarding the rejection over Schraub: Applicant argues that the cited monomer in Schraub contains an aryl-substituted alkenyl group in the position corresponding to the presently recited moiety R1. This argument is unpersuasive because the presently recited group of moieties R1 includes “alkenyl groups” and the argument does not explain why Schraub’s aryl-substituted alkenyl group would be excluded by “alkenyl groups”.
The rejection over Pham has been withdrawn with respect to claims 3, 6, 7, 9, and 10 in light of the amendment of claim 3 to delete hydrogen as a moiety R1. Because present claim 11 recites hydrogen as a moiety R1, the rejection over Pham has been recast above to refer only to claim 11.

Applicant does not provide a substantive rebuttal of the double patenting rejections. The double patenting rejections have therefore been maintained above.

In light of the amendments of the claims, a new rejection over Ishichi has been set forth above.

Conclusion

This action is properly final because Applicant's amendment necessitated some of the new ground(s) of rejection presented in this Office action, and because the remainder of the rejections are on the same grounds as set forth in the previous Office Action mailed on Dec. 1, 2020. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764